The plaintiff is a citizen by blood of the Choctaw Tribe of Indians of 1/32 quantum of Indian blood.
In the years 1917 to 1923, inclusive, plaintiff paid gross production taxes to the state on oil produced from his allotment of land in the total amount of $5,842.33. Plaintiff claims that such oil production was exempt from such tax, and here seeks recovery of the sums paid. Plaintiff did not pay such tax under protest and seek recovery thereof as authorized by sections 12665 and 12666, O. S. 1931, which were in force when the tax payments were made. Plaintiff bases his action on section 3, chapter 20, S. L. 1925, section 12442, O. S. 1931, which provides as follows:
"In all cases of overpayment, duplicate payment or payment made in error on account of the production being derived from restricted Indian lands and therefore exempt from taxation, the State Auditor, by and with the approval of the State Board of Equalization, after an audit by the State Examiner and Inspector, is authorized to refund any such overpaid, duplicate or erroneously paid gross production taxes out of any gross production tax funds in his hands from the same county from which the original tax was derived and not apportioned *Page 5 
to the State Treasurer to be distributed as provided by law."
That act became effective April 2, 1925. Thereafter plaintiff presented his claim for refund, which was audited and certified by the State Examiner and Inspector, and came on for hearing before the Board of Equalization. That board made its order refusing to allow the claim and approve it for payment on October 1, 1925, assigning in its order five stated reasons why, in the judgment of that board, such claim was not entitled to be allowed under the quoted act of 1925.
Plaintiff took no further action until April 28, 1930, when he presented same again, or called it to the attention of the then State Board of Equalization. That board referred the matter to the Attorney General for advice as to whether the claim should then be approved. The record does not disclose whether any advice was received, but, at any rate, that board took no further action in the matter, and on December 4, 1930, plaintiff commenced this action.
The defendant asserted various defenses, among others, that the 1925 act was not retroactive; that the moneys collected from plaintiff were, upon collection, duly apportioned and distributed to the several funds and departments, both state and county, entitled to receive the same, and had all been expended long prior to any effort on the part of plaintiff to recover the same; and the defense of the statute of limitation.
The trial court found for the plaintiff, and the defendant, on appeal, urges these defenses as a bar to plaintiff's recovery. The defense of the statute of limitations is controlling, and the other assignments need not be discussed.
The rule seems to be well recognized that the state may plead and rely on the statute of limitations. See Cowles v. State,115 N.C. 173, 20 S.E. 384; Baxter v. State, 10 Wis. 454; Stanly v. Schwalby, 85 Tex. 352, 19 S.W. 264; Stanly v. Schwalby, 147 U.S. 508, 13 Sup. Ct. 418, 37 L. Ed. 259; Smith v. Aud. Gen., 80 Mich. 215, 45 N.W. 136. See 19 A.  E. Enc. of Law, 191 and 192, and McRae v. Auditor General (Mich.) 109 N.W. 1122. In the last cited case the Supreme Court of Michigan held:
"A claim against the state is subject to the same statute of limitation that the claim if against a private individual would be."
And in the body of the opinion that court said:
"No good reason is suggested for saying that the claim of a private person against the state should not be subject to the same statute of limitation that the same claim against another private person would be. On the contrary, the rule that the government may plead such statutes prevails generally."
See, also, Ward v. Love County, 253 U.S. 17, wherein the Supreme Court of the United States recognized the right of the state of Oklahoma, or of Love county, to plead the statute of limitation in an action by an Indian citizen to recover taxes paid.
While it may be true that in their beginning statutes of limitations were not received and looked upon favorably by the courts (17 Rawle C. L. 664), and in some jurisdictions in the past the defense of the statute of limitations has not been treated with the same favor as ordinary defenses (17 Rawle C. L. 668), yet undoubtedly the rule is now well recognized to be that:
"As a general rule, however, statutes of limitations are now considered as wise and beneficent in their purpose and tendency, and as furnishing a defense as meritorious as any other and one to which all men are entitled as a right." (17 Rawle C. L. 668.)
See, also, Neff v. Willmott et al., 170 Okla. 460,41 P.2d 86.
Without any regard to the original correctness or justness of claims or causes of action, the various state and federal courts have held many actions barred by the statute of limitations, when it was clear that the Legislature's intention was expressed to be that such statutes should be absolute bars. Our laws make the statutory bar absolute, and clearly express the intention so to do.
Note the following partial quotations from our statutes:
"Civil actions can only be commenced within the periods prescribed in this article," etc. (98, O. S. 1931.)
And "Actions * * * can only be brought within the periods hereinafter prescribed * * * and at no time thereafter." (99 O. S. 1931.)
And in section 101, O. S. 1931, the applicable section here:
"Civil actions, other than for the recovery of real property can only be brought within the following periods * * * and not afterwards." *Page 6 
And again in section 108, O. S. 1931, it is provided in part:
"When a right of action is barred by the provisions of any statute, it shall be unavailable either as a cause of action or ground of defense."
The statute begins to run from the accrual of the cause of action.
There is no strict necessity to determine whether plaintiff's cause of action accrued when he paid the taxes, or when the 1925 act became effective, or when his claim was audited and certified to the State Board of Equalization, or when on October 1, 1925, that board refused to allow and pay it for the reasons assigned in its order of that date. Under either conclusion the action was not commenced until more than five years had elapsed.
The plaintiff bases his action on the quoted legislature act of 1925. Under subdivision 2 of section 101, the period of three years is allowed to bring an action upon a liability created by statute, while the longest period allowed for the bringing of any action other than for the recovery of real property is five years. The statute as above quoted is positive that the lapse of the prescribed time may be raised as an effective and absolute bar to the action.
To avoid the bar of the statute the plaintiff asserts that his cause of action did not accrue on October 1, 1925, because the order of the Board of Equalization of that date was not an unequivocal refusal to allow the claim for refund. The order in question dealt with numerous claims, and at length, it did not state in so many words that plaintiff's claim was disallowed, and far that matter the act does not specifically require that the board shall order the claim allowed or disallowed. The order was pleaded in full, and agreed by the parties as being the order entered. An examination of it, in its entirety, shows beyond any question that the board did consider plaintiff's claim, and did refuse to allow and order it paid, for five reasons stated at length. The order is in nowise susceptible of the construction that the board merely reserved the claim for further consideration. The failure and refusal of that board to approve the claim, as shown by that order, was certainly such a refusal as to be sufficient to entitle plaintiff then to sue, if he were otherwise entitled to bring an action to obtain a refund of these taxes. That being true, the plaintiff's cause of action arose not later than October 1, 1925, when the board made that order.
The plaintiff attaches importance to the action taken on this claim in 1930 by the then State Board of Equalization. The facts in reference thereto are as follows: That on April 28, 1930, the attorneys for claimant appeared before the board as then constituted, and directed attention to plaintiff's claim presented in 1925, and sought to have it then allowed and paid. That board, a shown by the minutes of its meeting, read the former order of October 21, 1925, and finding that since that date no action on the claim had been taken by the claimant, or by any one else, the matter was referred to the Attorney General for an opinion as to whether the claim should be approved or disapproved. As to this action of the board the plaintiff here presents two propositions (1) That "the board did not definitely refuse to act until December, 1930"; and (2) if the action had been theretofore barred, "the reconsideration of the claims on April 28, 1930, began a new right just as the acknowledgment of a barred debt removes the former bar of the statute of limitation."
We are unable to find any foundation in the record for the plaintiff's contention that the board did not definitely refuse to act until December, 1930. The record discloses no action by the board of any kind in December, 1930. To the contrary, the record affirmatively shows that the board took no action whatever in the matter after April 28, 1930, and that the only action taken on that date was to make a request of the Attorney General for advice. As to the contention that the reconsideration on April 28, 1930, began a new right and removed the bar of the statute of limitation, we assume that contention is based upon the provisions of section 107, O. S. 1931. That section provides as follows:
"In any case founded on contract, when any part of the principal or interest shall have been paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made, an action may be brought in such case within the period prescribed for the same, after such payment, acknowledgment or promise; but such acknowledgment or promise must be in writing, signed by the party to be charged thereby."
It is not certain that public officers could effectively bind the state to a reinstatement of a claim barred by the statute, but, in any event, the action taken by the Board of Equalization on April 28, 1930, was in no sense an acknowledgment of an existing liability, debt, or claim, nor any promise to *Page 7 
pay the same. It was not in strict sense a reconsideration of plaintiff's claim. It was nothing more than a recitation upon the minutes that plaintiff's attorneys had directed the attention of the board to the claim, and that the board concluded to seek the advice of the Attorney General as to the matter. It is evident that the then members of the State Equalization Board were not familiar with plaintiff's claim, nor the details thereof, until it was called to their attention on that date, and then observing that the claimant had taken no further action since presenting the matter in 1925, they might well have desired advice from the Attorney General as to what action the board should take, or whether the board should act at all. In that action taken, there is nothing whatever to indicate a definite refusal of the claim, or definite refusal to act, nor is there the slightest acknowledgment of an existing liability, debt, or claim such as could be relied upon to reinstate or reestablish a claim barred by the statute. The law is well settled that a new acknowledgment of a debt, in order to be effective under the statute, must be clear, unequivocal, and unqualified, and must be an admission of a present liability or claim. McKennon v. McKennon,104 Okla. 228, 231 P. 91; American Surety Co. v. Steele, 84 Okla. 166,203 P. 1043.
We conclude that the action taken by the board in 1930 is wholly immaterial to the controlling question.
The plaintiff next contends that his cause of action did not accrue "until the decision of the Supreme Court of the United States in Carpenter v. Shaw on January 6, 1930" (280 U.S. 363, 74 L. Ed. 478). We see no merit in this contention. Plaintiff's right to an exemption of his oil from the gross production tax was fixed by the laws applicable in 1917 to 1923, when he paid the tax, and did not depend upon nor arise from the decision of the court in the Carpenter Case upholding the exemption. The plaintiff himself fully understood his claim of exemption when he presented his claim for refund in 1925. The State Legislature quite evidently understood and considered the matter in the adoption of the above-quoted act. We are unable to follow plaintiff in his contention that he can base his action for refund upon the 1925 act of the State Legislature, and upon his claim presented in 1925, but that his cause of action for the refund and upon the claim did not arise or accrue until the decision of another case between other parties in the year 1930. The plaintiff cites no authorities to sustain this contention, and our research discloses none.
We therefore conclude that plaintiff's cause of action accrued, in any event, not later than October 1, 1925, and was long since barred by lapse of time prior to the commencement of this action on December 4, 1930.
The plaintiff contends that his action cannot be barred because the action is for mandamus, and that the statute does not apply to such action. We observe that, although the action is designated as one in mandamus, and is in form mandamus, yet it is nothing more nor less than an action by Vernon Collins, the designated plaintiff, to enforce collection of his claim for a refund of the money involved. The action is brought in mandamus form to enforce payment of the specific claim, perhaps because an action for a general money judgment against the state will not lie.
We have no statute specifically fixing the time within which an action in mandamus may be brought, but the true rule must be that an action in mandamus will be held too late, unless brought in the time within which ordinary actions to enforce like rights may be brought under the statutes, and that after the statutory time has expired within which a right could be enforced by ordinary legal action, such right may not thereafter be enforced by an action in the form of mandamus. The writ of mandamus is ordinarily resorted to for the purpose of compelling the mere performance of an official act which the plaintiff in a given case had a clear right to have performed. While it is true that we have come to a more or less customary use of the writ to require state officials to pay claims, we think the courts should enforce the rule that after the statutory time has expired within which an ordinary civil action could be brought for recovery on a claim for money, thereafter the person claiming the same could not have relief by mandamus. We know of no authority by text-writers or adjudicated cases sustaining the right of a person to bring an action in mandamus and thereby collect money due him after the time has expired within which an ordinary legal action on a similar claim could be brought, as between individuals.
In the case of the ordinary or more usual cases in mandamus, that is, to require the mere performance of an official act by an officer under clear duty to perform the act, the statutes of limitation are sometimes said *Page 8 
to have no application. In most, if not all such cases, the duty of the officer to perform the act is a continuing duty, and although the person entitled to have that duty performed may for a time abide its nonperformance without seeking by mandamus to compel its performance, since the duty is continuing, and in a sense he has a new right to have performance on each succeeding day, he may in such case bring his action in mandamus when he chooses, without regard to the statute of limitation, there being no such statute strictly applicable to such a case. So there has arisen the oft-stated rule that mandamus actions are barred, not by express statute of limitations, but by the rule of laches, or the sleeping upon a right.
In the modern practice, where a claimant resorts to the writ of mandamus to collect money due, as in the case at bar, we think the rule is and should be that in such case the action, though it be in form an mandamus, is barred after the time when an ordinary civil action to enforce the same or a similar right is barred by the statute. In Wenner v. Board of Education,25 Okla. 515, 106 P. 821, this court considered an action in mandamus to require the treasurer of a board of education to pay certain judgments. More than five years had elapsed since the judgments were rendered. The general statute to judgments provided that a judgment became dormant five years after rendition, or after the last suing out of a writ of execution. These judgments having been rendered against a municipality, no execution could be sued out thereon. Yet this court held that the action in mandamus was barred because the statutory time had passed for ordinary proceedings upon the ordinary judgment between individuals, and in reference thereto the court in paragraph three of the syllabus held:
"The right to prosecute the writ for such a purpose is limited to the same period of time within which execution may be sued out on a judgment against individuals."
To the same effect is the holding in Beadles v. Smyser,17 Okla. 162, 87 P. 292; Beadles v. Fry, 15 Okla. 428, 82 P. 1041, and in Field v. Oswego Twp. (Kan.) 28 F. 55.
The rule, then, is that if a person holding a judgment against a municipality desires to proceed thereon in mandamus, he must take action within the same period of time as he could proceed on a judgment against an individual, or his action in mandamus would be held to be barred. We think a logical following of that rule would require that any person having a claim against the state, or its officials, desiring to proceed in mandamus for the collection thereof, must take action within the same period of time allowed him by the statute of limitation if his claim were against an individual, and that after such limitation period has fully passed, then his action in mandamus should be barred.
At page 37, High's Extraordinary Legal Remedies (3d Ed.) section 30b, it is said:
"The authorities are somewhat conflicting upon the question whether proceedings in mandamus fall within the statutes of limitation which govern ordinary actions against the same persons or concerning the same rights. The better considered doctrine and that which is supported by the clear weight of authority is that the writ of mandamus is no longer a prerogative remedy, and that it is a mere civil action at law in cases when it affords appropriate relief. And the weight of authority supports the proposition that the statutes of limitation which govern the subject-matter or right in question, and which would bar an ordinary action at law for the enforcement of such right, apply also to proceedings in mandamus for its enforcement."
And in 38 C. J. 832, appears the following:
"* * * In states where the statutes of limitation are inapplicable to mandamus proceedings, the courts have frequently applied them by analogy to mandamus proceedings as is done in equity cases, and while it is difficult to lay down any fixed rule as to the time when the writ will be barred, it may be said in a general way that it must be brought within the period fixed for that particular form of civil action or proceedings which may be brought to enforce the right which is the subject of the writ. * * *"
In McRae v. Auditor-Gen. (Mich.) 109 N.W. 1122, the Supreme Court of Michigan considered an action in mandamus against the Auditor-General of that state to recover a refund of moneys deposited upon a contract of purchase. One of the grounds of defense interposed to the action was that the claimant was barred by the statute of limitations. The statute of limitations of that state barred such an action as between individuals after six years. The court in the first and second paragraphs of the syllabus held:
"A claim against the state is subject to the same statute of limitation that the claim if against a private individual would be.
"Mandamus by a purchaser of the state's *Page 9 
bid for delinquent taxes on condition that if the premises should not be redeemed before a specified date he should be entitled to a deed, and if the same should be redeemed before that date he should be entitled to the redemption money, to compel a refunding of the taxes paid as a statutory condition on which he might purchase, is barred in six years from the time of the accrual of the right to demand a refunding, the writ being in effect an action at law against the state."
And in the body of the opinion, at page 1123, the court said:
"The claim of the relator arises from a contract of purchase, his contention being that, by the terms of the statute under which it was made, the subsequent redemption gave him a right to have the consideration paid refunded by the state. Were this a claim against a private person, assumpsit would be his remedy, and an action would be barred in six years from the time when the right accrued. In such a case mandamus would not lie, for want of another remedy. If it may be resorted to here, it must be upon the ground that an action cannot be brought against the state by a private person, and that mandamus is a proper remedy by which that rule may be avoided, if not evaded. To this must be added the claim that the statute of limitations must be restricted to actions of debt or assumpsit, and has no application to a case where mandamus may be made to perform the function of such an action, inasmuch as mandamus is neither an action of debt nor assumpsit.
"No good reason is suggested for saying that the claim of a private person against the state should not be subject to the same statute of limitation that the same claim against another private person would be. On the contrary, the rule that the government may plead such statutes prevails generally. See Cowles v. State, 115 N.C. 173, 20 S.E. 384; Baxter v. State,10 Wis. 454; Stanley v. Schwalby, 85 Tex. 352, 19 S.W. 264; Stanley v. Schwalby, 147 U.S. 508, 13 Sup. Ct. 418, 37 L. Ed. 259; Smith v. Aud. Gen., 89 Mich. 215, 45 N.W. 136. See 19 A. E. Enc. of Law, 191 and 192.
"Were this a suit in equity, the rule that equity follows the law would apply, and the statute would in effect be applied by analogy. Such has been the holding of this and many other courts. 'Especially, where a party has once had an adequate remedy at law, of which he might have availed himself in the ordinary forum, equity will deny any relief to him because of his own laches and neglect, whatever the intrinsic merits and equities of his case may be, and will not permit him so to evade the plain provisions of the statute.' 19 A.  E. Enc. 157, and note; Blanchard v. Church, 47 Mich. 644; Jenny v. Perkins, 17 Mich. 28; Smith v. Davidson, 40 Mich. 632, Beach on Trusts, sec. 668.
"To all intents and purposes this writ is made to play the part of an action at law against the state. The writ of mandamus is a discretionary writ, and will not be issued when inconsistent with justice. To that extent, though a legal process, it is governed by equitable principles, and should not be used where legal redress would ordinarily be barred by the statute of limitations. The equitable doctrine of laches should in such case be applied."
Section 101, Okla. Stat. 1931, was adopted from Kansas, and at the time we adopted the same the Supreme Court of Kansas had construed the application of subdivision 2 thereof in a suit to recover payment of illegal taxes. See Richards v. Board of Commissioners of Wyandotte County, 28 Kan. 326, in which the court stated the facts involved as follows:
"In the year 1869, taxes were levied upon certain land in Wyandotte county, and in 1870 the same was sold for such taxes, the plaintiff being the purchaser. Afterwards the plaintiff paid the taxes assessed against this land for the years 1870, 1871, and 1872. During the years 1869, 1870, 1871, and 1872 the land was 'Indian land,' and not subject to taxation, and hence the taxes levied upon it were illegal and void. In 1875 it was discovered by the county clerk, the county treasurer, the county commissioners, and the plaintiff that the taxes were illegal, but both the county treasurer and the county commissioners refused to refund the same to the plaintiff; and hence an action accrued in favor of the plaintiff and against the treasurer and board of county commissioners for the amount of the taxes paid by him, with interest thereon. Comp. Laws 1879, p. 1058, sec. 120. The plaintiff commenced this action against the board of county commissioners and the treasurer on February 28, 1880."
And held as follows:
"Held, that the action was barred, as against the board of county commissioners, by the statute of limitations, at the time the action was commenced; and, if not barred by the two-year statute of limitations (Comp. Laws 1879, p. 281, sec. 47), then it was barred by the three-year statute of limitations (Civil Code, sec. 18, subd. 2); that the action is one founded 'upon a liability created by statute, other than a forfeiture or penalty;' and, so far as the county commissioners are concerned, it is not *Page 10 
'an action upon any agreement, contract, or promise in writing'."
As to the effect of valid local statutes of limitations as a bar to the recovery of refund of taxes illegally exacted of allottees of nontaxable Indian lands, see Ward v. Board of Com'rs of Love County, 253 U.S. 17, on review from the Supreme Court of Oklahoma, Board of Com'rs of Love County v. Ward,68 Okla. 287, 173 P. 1050. In the opinion it was said:
"The county calls attention to the fact in the demurrer to the petition the statute of limitation (probably meaning sec. 1570, Rev. Laws 1910) was relied on, This point was not discussed by the Supreme Court, and we are not concerned with it beyond observing that when the case is remanded, it will be open to that court to deal with the point as to the whole claim or any item in it as any valid local law in force when the claim was filed may require."
When that case was returned to this court on mandate from the Supreme Court of the United States no further proceeding was had in this court and no further opinion was rendered here. It therefore appears that the claim of the statute of limitations was without foundation in fact in that case, but the quoted paragraph is authority for the fact that any valid legal law would be applicable, and would stand as a bar to an action for the recovery of taxes illegally paid, if the facts made the statute applicable.
It seems to me that the Legislature, in adopting section 3, chapter 20, S. L. 1925, in view of the concluding words of that section, might not have intended that it have any retroactive effect, but intended, upon the other hand, that a refund should be made when claims were promptly made before distribution of the gross production tax collected, and that the Legislature might have intended that the act have no application except as to subsequent collections.
And in any event, if that section is given every construction favorable to the plaintiff in this action, it seems beyond question that the applicable limitation statute is section 101, O. S. 1931, section subdivision, three years, and that the statutory period began to run either upon the effective date of the act, April 2, 1925, or upon the making of the order above noted on October 1, 1925. We can see no other subsequent date when we could say the plaintiff's cause of action accrued, or when we could say that any right arose in his behalf.
We have in this state but two forms of action, that is, civil and criminal. Sections 11, 12, and 13, O. S. 1931. The form of all civil actions and suits is specifically abolished, and we have but one form of action, "which shall be called a civil action." Section 4, O. S. 1931.
As we construe it, we are dealing here with a civil action for the recovery of money as a refund thereof, or to enforce payment of a claim for money, and regardless of its form, we hold it to be such a civil action as was intended to be barred by the provisions of section 101, O. S. 1931.
For the reasons stated, the judgment of the trial court is reversed and the cause remanded, with directions to dismiss.
OSBORN, V. C. J., and RILEY, BAYLESS, PHELPS, and GIBSON, JJ., concur. McNEILL, C. J., and CORN, J., dissent. BUSBY, J., absent.